                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       DAVID KHAN, et al.,                               Case No. 17-cv-05548-RS (LB)
                                  12                      Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER ADDRESSING DISCOVERY
                                  13               v.                                        OF CELL PHONE, DEPOSITIONS OF
                                                                                             PLAINTIFFS, AND OTHER MATTERS
                                  14       JUSTIN ROGERS, et al.,
                                                                                             Re: ECF No. 102, 108–113
                                  15                      Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18         The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  19   this case and the parties’ various disputes, and in particular, the long-running dispute regarding

                                  20   discovery of responsive documents and information that may be stored on plaintiff David Khan’s

                                  21   cell phone.1 Per the court’s order, the defendants have submitted a proposed protocol for using a

                                  22   “taint team” to review the forensic-backup data downloaded from Mr. Khan’s cell phone.2 The

                                  23   defendants have also moved to take two-part depositions of Mr. Khan and plaintiff Nay Zar Tun

                                  24

                                  25   1
                                        See Khan v. Rogers, No. 17-cv-05548-RS (LB), 2018 WL 4693414 (N.D. Cal. Sept. 28, 2018) (Order
                                  26   – ECF No. 88); Khan v. Rogers, No. 17-cv-05548-RS (LB), 2018 WL 5849010 (N.D. Cal. Nov. 6,
                                       2018) (Order – ECF No. 101); Order – ECF No. 107. Citations refer to material in the Electronic Case
                                  27   File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           See Defs. Statement – ECF No. 108; Defs. Proposed Protective Order – ECF No. 109.
                                  28

                                       ORDER – No. 17-cv-05548-RS (LB)
                                   1   Kyaw (Mr. Khan’s wife).3 The plaintiffs have submitted a putative response.4 Additionally, the

                                   2   plaintiffs, for their part, (1) sent an email to the defendants and the court stating that they will not

                                   3   appear for depositions unless the defendants (a) pay them in advance $1,300 to 1,400 an hour for

                                   4   five hours and (b) produce eight other witnesses at their depositions so that the plaintiffs can

                                   5   cross-examine them5 and (2) filed a “notice for the record” asking the court to order the defendants

                                   6   to “get proper training” regarding putative subpoenas the plaintiffs issued to third-party cell-phone

                                   7   providers for records associated with third-party Ronaldo Lemus.6

                                   8         The court can address these issues without a hearing. N.D. Cal. Civ. L.R. 7-1(b). The court

                                   9   adopts the defendants’ proposed protocol for reviewing the forensic-backup data downloaded from

                                  10   Mr. Khan’s cell phone, with the slight modification that the “taint team” must provide responsive

                                  11   documents and information from the phone to the plaintiffs as well as to lead counsel for the

                                  12   defendants, as described further below. The court denies without prejudice the defendants’ motion
Northern District of California
 United States District Court




                                  13   to take two-part depositions of the plaintiffs in light of its order regarding the forensic-backup

                                  14   phone data. The plaintiffs’ various submissions do not appear to be proper motions, but to the

                                  15   extent that they could be construed as motions, they are denied, as they are baseless in any event.

                                  16

                                  17                                               STATEMENT

                                  18   1. Discovery Into Mr. Khan’s Cell Phone

                                  19         As discussed in the court’s last order, the court asked the defendants for a “taint team”

                                  20   proposal in an effort to try one more time to accommodate Mr. Khan’s potential privacy interests

                                  21   in his cell phone.7 The court acknowledges and agrees with the defendants that the plaintiffs

                                  22   “could have mitigated or removed the risk of irrelevant and/or sensitive data from being

                                  23

                                  24
                                       3
                                           Defs. Mot. to Take Two-Part Dep. Sessions – ECF No. 102.
                                  25   4
                                           Pls. Resp. – ECF No. 112.
                                  26   5
                                           Khan Email to Defs. and Court – ECF No. 113.
                                  27
                                       6
                                           Pls. Notice – ECF No. 110.
                                       7
                                           Order – ECF No. 107 at 2.
                                  28

                                       ORDER – No. 17-cv-05548-RS (LB)                     2
                                   1   discovered or reviewed if [t]he[y] were simply to abide by [the court]’s orders” to take back the

                                   2   phone and produce responsive documents and information from the phone themselves.8 By

                                   3   refusing to do so, the plaintiffs themselves have caused the need for the defendants to directly

                                   4   examine the data from the phone.9

                                   5         In light of this, the court finds appropriate the defendants’ proposal to have Kirsten Sansoe, an

                                   6   associate of defendants’ lead counsel Noah Blechman who has not previously worked on this case

                                   7   in any way, serve as a “taint team” and directly review the forensic-backup data downloaded from

                                   8   the phone.10 The court previously ordered the plaintiffs to produce information from the phone to

                                   9   the defendants11; Ms. Sansoe may produce that information directly to Mr. Blechman.

                                  10   Additionally, Mr. Blechman and Ms. Sansoe must produce a copy of that production to the

                                  11   plaintiffs. Mr. Blechman and Ms. Sansoe must use reasonable efforts to produce the information to

                                  12   the plaintiffs in a readable format.
Northern District of California
 United States District Court




                                  13         The court adopts the defendants’ proposed modifications to the District’s standard protective

                                  14   order to account for Ms. Sansoe’s review12 and (with a few additional minor adjustments) will

                                  15   enter the modifications in a separate order.

                                  16

                                  17   2. The Defendants’ Motion to Take Two-Part Depositions of the Plaintiffs

                                  18         The defendants move to take two-part depositions of the plaintiffs.13 The defendants state:

                                  19

                                  20

                                  21

                                  22

                                  23
                                       8
                                           Defs. Statement – ECF No. 108 at 2 (citing Orders – ECF No. 88, 101).
                                       9
                                           See Order – ECF No. 107 at 1–2 (citing Blechman Decl. – ECF No. 105 at 2 (¶¶ 3–5)).
                                  24   10
                                         The defendants state that they are not certain that they have the technical ability to review the
                                  25   forensic-backup data downloaded from Mr. Khan’s phone. Defs. Statement – ECF No. 108 at 3. If they
                                       are unable to do so, they should file on the docket a notice and a proposed alternative for taking
                                  26   discovery of the phone’s contents.
                                       11
                                            Order – ECF No. 88 at 5–6.
                                  27   12
                                            Defs. Proposed Protective Order – ECF No. 109.
                                  28   13
                                            Defs. Mot. to Take Two-Part Dep. Sessions – ECF No. 102.

                                       ORDER – No. 17-cv-05548-RS (LB)                     3
                                   1              It would not have been prudent for Defendants to seek to depose Plaintiffs (Mr.
                                                  Khan and/or his wife) until the contents of the cell phone are disclosed to
                                   2              Defendants as the disclosure will lead to significant questioning of the Plaintiffs
                                   3              (and needed follow up discovery). However, in the interests of moving this matter
                                                  forward, Defendants are willing to depose Plaintiff in November as part one of
                                   4              these depositions, and then complete them in part two sessions, if necessary,
                                                  following the production of contents of Mr. Khan’s cell phone.14
                                   5

                                   6         Judge Seeborg has since extended the fact discovery cut-off for this case, affording the
                                   7   defendants (and the plaintiffs) more time for discovery,15 and the court’s ruling above on Mr.
                                   8   Khan’s cell phone allows the defendants to begin immediately taking discovery of the phone’s
                                   9   contents. In light of this, it may be that the defendants can obtain the documents and information
                                  10   they need from the phone and then depose the plaintiffs without the need for two-part depositions.
                                  11   The court thus denies without prejudice the defendants’ motion to take two-part depositions. If
                                  12   circumstances arise such that the defendants continue to believe that they need to take two-part
Northern District of California
 United States District Court




                                  13   depositions, they may refile their motion. Any opposition is due three days after filing.
                                  14

                                  15   3. The Plaintiffs’ List of Demands in Connection With Their Depositions
                                  16         Mr. Khan states that he will charge $1,400 an hour for himself and $1,300 an hour for his wife
                                  17   for the defendants’ deposition of them ($850–950 an hour in “special visitation” and $450 per
                                  18   hour for “attorney charges”).16 Mr. Khan demands “payment for the time in cash upfront” and
                                  19   states, “[i]f I do not receive the payment for 5 hours before deposition starts, the deposition will
                                  20   not happen.”17 Mr. Khan also demands that the defendants produce eight other specific individuals
                                  21   at the defendants’ deposition of the plaintiffs so that he can ask them “cross question[s].”18 These
                                  22   objections were not raised in the context of a motion. In any event, they are meritless. The
                                  23

                                  24
                                       14
                                            Id. at 5.
                                  25   15
                                            Modified Scheduling Order – ECF No. 111.
                                  26   16
                                            Khan Email to Defs. and Court – ECF No. 113 at 1.
                                       17
                                  27        Id.
                                       18
                                            Id.
                                  28

                                       ORDER – No. 17-cv-05548-RS (LB)                     4
                                   1   plaintiffs have no right to demand that the defendants pay them an hourly rate to appear for their

                                   2   depositions or to condition their appearance at depositions on advance cash payments of these

                                   3   unilaterally demanded hourly rates. The plaintiffs similarly have no right to demand that the

                                   4   defendants produce other witnesses for the plaintiffs to cross-examine at the defendants’

                                   5   deposition of the plaintiffs.19

                                   6         The court is concerned that Mr. Khan’s email evinces an intent by the plaintiffs to willfully

                                   7   refuse to appear for depositions. The court warns the plaintiffs that if they do not appear for

                                   8   properly-noticed depositions, they may be subject to sanctions, including terminating sanctions

                                   9   (dismissal of their case for failure to comply with their discovery obligations).20

                                  10

                                  11   4. The Plaintiffs’ Subpoenas to Cell-Phone Providers

                                  12         The plaintiffs filed a “notice for the record” regarding their putative subpoenas to two third-
Northern District of California
 United States District Court




                                  13   party cell-phone providers.21 The plaintiffs ask the court to “order the counsel and the defendants

                                  14   to get proper training before their ignorance; lack of knowledge and lack of respect to rule of law

                                  15   may cause so many damages to others as they did to us.”22 These objections were not raised in the

                                  16   context of a motion. In any event, the plaintiffs provide no basis for and cite no authorities in

                                  17   support of an argument that the defendants should be ordered to “get proper training” in

                                  18   connection with putative subpoenas issued by the plaintiffs to third parties and not to the

                                  19   defendants.

                                  20

                                  21

                                  22

                                  23   19
                                         If the plaintiffs want to depose witnesses, they must properly notice the witnesses for a deposition
                                  24   pursuant to Federal Rule of Civil Procedure 30 (for witnesses that are parties) or properly subpoena the
                                       witnesses for a deposition pursuant to Federal Rule of Civil Procedure 45 (for witnesses that are not
                                  25   parties).
                                       20
                                         The court expresses no view here as to whether the plaintiffs were properly noticed for depositions.
                                  26   But if they were properly noticed, they may not unilaterally refuse to appear for their depositions
                                       without potential consequences.
                                  27   21
                                            Pls. Notice – ECF No. 110.
                                  28   22
                                            Id. at 2 (¶ 8) (emphasis removed).

                                       ORDER – No. 17-cv-05548-RS (LB)                     5
                                   1                                            CONCLUSION

                                   2      The court adopts the defendants’ proposed protocol for reviewing the forensic-backup data

                                   3   downloaded from Mr. Khan’s cell phone, with the slight modification that the “taint team” must

                                   4   provide responsive documents and information from the phone to the plaintiffs as well as to lead

                                   5   counsel for the defendants, as described above. The court denies without prejudice the defendants’

                                   6   motion to take two-part depositions of the plaintiffs. To the extent that the plaintiffs’ submissions

                                   7   can be construed as motions, they are denied.

                                   8

                                   9      IT IS SO ORDERED.

                                  10      Dated: November 20, 2018

                                  11                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  12                                                    United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 17-cv-05548-RS (LB)                   6
